PER CURIAM.
Reversed and remanded for a new trial. We agree with appellant that the trial court erred in allowing appellees to bolster the credibility of its expert witness by the use of a medical treatise, and in admitting improper impeachment evidence against one of appellant’s medical experts. See Chorzelewski v. Drucker, 546 So.2d 1118 (Fla. 4th DCA 1989); 3-M Corp.—McGhan Med. Reports v. Brown, 475 So.2d 994 (Fla. 1st DCA 1985).
DOWNEY and ANSTEAD, JJ., concur.
LETTS, J., dissents without opinion.